1st Mariner Bancorp Reports 3rd Quarter 2011 Results Baltimore, MD (October 28, 2011) – 1st Mariner Bancorp (OTCBB: FMAR.OB), parent company of 1st Mariner Bank, reported a pretax net loss of $7.9 million for the third quarter of 2011, compared to a pretax net loss of $9.1 million for the third quarter of 2010. For the nine months ended September 30, 2011, the Company reported a pretax net loss of $26.3 million in 2011 versus $23.3 million in 2010. In the three and nine months ended September 30, 2010, the Company recorded a $4.5 million and $10.7 million tax benefit, respectively, while no tax benefit was recognized for the three and nine months ended September 30, 2011. On an after-tax basis, the Company reported a net loss of $7.9 million for the third quarter of 2011, compared to a net loss of $4.7 million for the third quarter of 2010, while for the nine months ended September 30, 2011, the Company reported a net loss of $26.3 million in 2011 versus $12.7 million in 2010. Edwin F. Hale, Sr., 1st Mariner’s Chairman and Chief Executive Officer, said, “We still continue to face strong headwinds in the real estate market. Our costs associated with foreclosed properties remain high as declining appraised values have forced us to take write downs on these assets.” Hale added, “Our levels of non-performing assets and delinquencies have improved. Non-performing assets decreased by 4% and loans that were 90 days or more past due decreased 35% when compared to the same period last year.” The Company also announced that Daniel McKew, President of 1st Mariner Bank, has submitted his resignation to pursue another professional opportunity.Mark Keidel, the current President of 1st Mariner Bancorp and Chief Operating Officer of 1st Mariner Bank, has been appointed as Mr. McKew’s successor. Operating Summary Elevated credit costs continue to impact overall earnings.Provisions for loan losses and costs of foreclosed properties comprised $8.2 million of the $7.9 million loss for the third quarter or 2011.Net interest income for the third quarter of 2011 was $7.1 million compared to $7.9 million in the third quarter of 2010. The net interest margin improved to 3.13% in the third quarter of 2011, compared to 2.99% in the third quarter of 2010. The improvement was due to lower rates paid on deposits and borrowings. For the three months ended September 30, 2011, the average interest rate paid on deposits was 1.64% and for the three months ended September 30, 2010, the rate was 1.95%. The average interest rate paid on borrowings was 2.13% and 2.39% in the three months ended September 30, 2011 and 2010, respectively. Gross interest income was $11.7 million for the three months ended September 30, 2011 versus $13.8 million in the same period of 2010. Lower levels of earning assets as well as lower rates earned on those assets were the cause of the decrease. Average earning assets were $879.3 million and $1.0 billion for the three months ended September 30, 2011 and 2010, respectively. Managed decreases in loan balances contributed to the overall decrease in average earning assets. On a year-to- date basis, net interest income was $20.6 million for the nine months ended September 30, 2011 versus $21.7 million for the nine months ended September 30, 2010. The net interest margin increased to 2.94% for the nine months ended September 30, 2011, compared to 2.82% for the nine months ended September 30, 2010. Lower interest rates paid on deposits and borrowings led to the improved margin. The average interest rate paid on deposits was 1.74% and 2.08% for the nine months ended September 30, 2011 and 2010, respectively. Total average interest rate paid on borrowings was 2.13% for the nine months ended September 30, 2011 compared to 2.85% paid in the nine months ended September 30, 2010. Gross interest income was $35.5 million for the nine months ended September 30, 2011 versus $41.5 million in the nine months ended September 30, 2010. Lower average loan balances during the nine months ended September 30, 2011 caused the decrease in total interest income. The provision for loan losses was $5.0 million and $11.6 million for the three and nine months ended September 30, 2011, respectively. This is an improvement over the prior year’s amounts of $9.8 million and $16.3 million for the three and nine months ended September 30, 2010. Costs related to foreclosed properties, including write-downs due to declining appraised values, amounted to $3.2 million and $6.6 million for the three and nine months ended September 30, 2011, respectively. Combined, these credit- related costs amounted to $8.2 million and $18.2 million for the quarter and nine months ended September 30, 2011, respectively. Non-interest income was $7.7 million for the three months ended September 30, 2011, which is a decrease of $2.9 million from the $10.6 million that was reported in the third quarter of 2010.On a year-to- date basis, non-interest income was $15.5 million and $22.5 million for the nine months ended September 30, 2011 and 2010, respectively. The decrease from the prior year was due to the reduction of service fees on deposits and lower fees and gains on the sale of loans. Non-interest expenses were unchanged with $17.8 million being incurred in both the three months ended September 30, 2011 and 2010. Costs associated with foreclosed properties increased $1.4 million and professional fees increased $0.4 million in the three months ended September 30, 2011. These increases were offset by decreases in salaries and benefits of $0.7 million, decreases in occupancy expenses of $0.16 million, and decreases in other expenses of $0.8 million.On a year- to- date basis, total non-interest expenses were $50.8 million for the nine months ended September 30, 2011, which is down from $51.2 million incurred in the nine months ended September 30, 2010. The Company continues to contain its controllable expenses with salaries and benefits, occupancy, and furniture, fixtures and equipment expenses collectively decreasing $2.3 million in the nine months ended September 30, 2011. However, professional fees related to regulatory compliance, loan workouts, and efforts related to increasing capital levels increased to $3.7 million during the nine months ended September 30, 2011. In comparison, these costs were $2.1 million during the nine months ended September 30, 2010. Net charge-offs were $5.0 million during the quarter ended September 30, 2011 versus $6.6 million in the third quarter of 2010. For the nine months ended September 30, 2011, net charge-offs were $11.6 million, versus $12.8 million in the same period in the prior year. Comparing balance sheet data as of September 30, 2011 and 2010, total assets decreased 10% to $1.19 billion, from the prior year’s $1.33 billion. The decrease is primarily attributable to a $96.2 million decrease in loans, a $25.4 million decrease in loans held for sale, and a $30.7 million reduction in the deferred tax assets. - Average earning assets were $897.3 million for the third quarter of 2011, which was a 13% decrease over the third quarter 2010 balance of $1.03 billion. The decrease was due to a reduction in loans and loans held for sale. - Total loans outstanding were $736.7 million as of September 30, 2011. This is a 12% decrease from the $832.9 million reported in prior year. This was due to loan maturities and slower loan production. - Total loans held for sale decreased $25.4 million, or 17%, to $126.2 million as of September 30, 2011. This was due to accelerated funding by loan purchasers. - The allowance for loans losses at the end of the third quarter of 2011 was $14.1 million, a decrease of 7% over the prior year’s figure of $15.2 million. The allowance for loan losses as a percentage of total loans was increased to 1.92% as of September 30, 2011, compared to 1.82% as of September 30, 2010. - Net deferred tax assets decreased $30.7 million as a result of the establishment of a full valuation allowance against the asset. While this allowance reduces the carrying value of the asset, it does not necessarily preclude the Company from utilizing this asset in the future. - Total deposits decreased 7% from $1.11 billion as of September 30, 2010 to $1.03 billion as of September 30, 2011. Money market and NOW accounts decreased $6.6 million, from $137.9 million as of September 30, 2010 to $131.4 million as of September 30, 2011. Certificates of deposit were $740.3 million as of September 30, 2011, representing a decrease of $68.3 million, or 8%, from the $808.6 million as of September 30, 2010. The decrease in interest bearing deposits was due to lower rates being offered on these deposit products in 2011 versus 2010. - As of September 30, 2011, 1st Mariner Bank’s capital ratios were as follows: Total Risk Based Capital 5.8%; Tier 1 Risk Based Capital 4.6%; and Tier 1 Leverage 3.4%. 1st Mariner Bancorp is a bank holding Company with total assets of $1.2 billion.Its wholly owned banking subsidiary, 1st Mariner Bank, operates 22 full service bank branches in Baltimore, Anne Arundel, Harford, Howard, Talbot, and Carroll counties in Maryland, and the City of Baltimore. 1st Mariner Mortgage, a division of 1st Mariner Bank, operates retail offices in Central Maryland and the Eastern Shore of Maryland.1st Mariner also operates direct marketing mortgage operations in Baltimore.1st Mariner Bancorp’s common stock is quoted on the OTC Bulletin Board under the symbol “FMAR.OB”.1st Mariner’s Website address is www.1stMarinerBancorp.com, which includes comprehensive level investor information. In addition to historical information, this press release contains forward-looking statements that involve risks and uncertainties, such as statements of the Company’s plans and expectations regarding the Company’s efforts to meet regulatory capital requirements established by the Federal Reserve and the FDIC, revenue growth, anticipated expenses, profitability of mortgage banking operations, and other unknown outcomes.The Company’s actual results could differ materially from management’s expectations.Factors that could contribute to those differences include, but are not limited to, the Company’s ability to increase its capital levels and those of 1st Mariner Bank, volatility in the financial markets, changes in regulations applicable to the Company’s business,its concentration in real estate lending, increased competition, changes in technology, particularly Internet banking, impact of interest rates, and the possibility of economic recession or slowdown (which could impact credit quality, adequacy of loan loss reserve and loan growth).Greater detail regarding thesefactors is provided in the forward looking statements andRisk Factorssections included in the reports filed by the Company with the SEC, including the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 and its Quarterly Report on Form 10-Q. Our forward-looking statements may also be subject to other risks and uncertainties, including those we may discuss elsewhere in this news release, or in our SEC filings, which are accessible on our web site and at the SEC’s web site, www.sec.gov. FINANCIAL HIGHLIGHTS (UNAUDITED) First Mariner Bancorp (Dollars in thousands, except per share data) For the three months ended September 30, $ Change % Change Summary of Earnings: Net interest income $ $ ) -9 % Provision for loan losses ) -49 % Noninterest income ) -27 % Noninterest expense 39 0 % Net loss before income taxes ) ) -12 % Income tax expense/(benefit) - ) -100 % Net loss ) ) ) -73 % Profitability and Productivity: Net interest margin % % - 5 % Net overhead ratio % % - 62 % Efficiency ratio % % - 25 % Mortgage loan production ) -21 % Average deposits per branch ) -7 % Per Share Data: Basic earnings per share $ ) $ ) ) -64 % Diluted earnings per share $ ) $ ) ) -64 % Book value per share $ ) $ ) -153 % Number of shares outstanding 5 % Average basic number of shares 6 % Average diluted number of shares 6 % Summary of Financial Condition: At Period End: Assets $ $ ) -10 % Investment Securities ) -9 % Loans ) -12 % Deposits ) -7 % Borrowings ) -1 % Stockholders' equity ) ) -156 % Average for the period: Assets $ $ ) -13 % Investment Securities 87 % Loans ) -12 % Deposits ) -11 % Borrowings ) -1 % Stockholders' equity ) ) -137 % Capital Ratios: First Mariner Bank Leverage % % - -40 % Tier 1 Capital to risk weighted assets % % - -39 % Total Capital to risk weighted assets % % - -35 % Asset Quality Statistics and Ratios: Net Chargeoffs ) -24 % Non-performing assets ) -4 % 90 Days or more delinquent loans ) -35 % Annualized net chargeoffs to average loans % % - -14 % Non-performing assets to total assets % % - 7 % 90 Days or more delinquent loans to total loans % % - -27 % Allowance for loan losses to total loans % % - 5 % FINANCIAL HIGHLIGHTS (UNAUDITED) First Mariner Bancorp (Dollars in thousands, except per share data) For the nine months ended September 30, $ Change % Change Summary of Earnings: Net interest income $ $ $ ) -5 % Provision for loan losses ) -29 % Noninterest income ) -31 % Noninterest expense ) -1 % Net loss before income taxes ) ) ) 13 % Income tax expense/(benefit) - ) -100 % Net loss from continuing operations ) ) ) % Net (loss)/income from discontinued operations - ) -100 % Net loss ) ) ) % Profitability and Productivity: Net interest margin % % - 4 % Net overhead ratio % % - 38 % Efficiency ratio % % - 22 % Mortgage loan production ) -14 % Average deposits per branch ) -3 % Per Share Data: Basic earnings per share - continuing operations $ ) $ ) ) 54 % Diluted earnings per share - continuing operations $ ) $ ) ) 54
